United States Court of Appeals
                     For the First Circuit


No. 12-2312

 SUN CAPITAL PARTNERS III, LP; SUN CAPITAL PARTNERS III QP, LP;
                  SUN CAPITAL PARTNERS IV, LP,

                     Plaintiffs, Appellees,

                               v.

     NEW ENGLAND TEAMSTERS & TRUCKING INDUSTRY PENSION FUND,

          Defendant, Third Party Plaintiff, Appellant,

        SCOTT BRASS HOLDING CORP.; SUN SCOTT BRASS, LLC,

                     Third Party Defendants.


                          ERRATA SHEET

     The opinion of this Court issued on July 24, 2013 is amended
as follows:

     On page 25, line 5 "constitute" is changed to
"constitute[]".

     On Page 25, line 6 "955" in the citation "955 F.2d 245" is
changed to "995".

     On Page 36, line 2 the comma in the phrase "as have the
parties, we look to" is struck from the opinion.

     On Page 36, line 10 "of" in the phrase "the ordinary course
of the" is struck from the opinion.

     On page 37, line 14 the word "committee" is changed to
"committees".